Citation Nr: 9913884	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-34 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to increased evaluation for L5- S1 nerve root 
damage with neurological deficits of the lower extremity, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1964 to 
September 1967.

This appeal is before the Board of Veterans' Appeals (the 
Board) from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied claims for an increased evaluation 
for L5- S1 nerve root damage with neurological deficits of 
the lower extremity and TDIU.  The Board remanded this claim 
in December 1997, and following completion of the requested 
development, the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been developed.

2.  The appellant's L5- S1 nerve root damage is manifested by 
L5- S1 radiculopathy with some loss of left foot dorsiflexion 
and plantar flexion, some muscular atrophy below the knee, 
and mild to moderate sensory changes in the left lower 
extremity.  

3.  The appellant's incomplete sciatic nerve impairment 
results in no more than moderately severe symptomatology.

4.  The appellant's service connected scar on the right hand 
is rated as noncompensably disabling, and his sciatic nerve 
disability stemming from VA treatment is rated as 40 percent 
disabling.  His total disability evaluation is 40 percent 
when considered on a combined basis.

5.  The appellant reports that he completed one year of 
college; had training in aviation maintenance and 
electronics; had occupational experience as a cashier, 
electronics technician, laborer and oil field survey 
technician; and that he last worked on a full time basis in 
1989.

6.  The appellant's service connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training and occupational experience.

7.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for L5- S1 nerve root damage with neurological deficits of 
the lower extremity have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §4.124a, Diagnostic Code 8520 
(1998).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.321, 3.340, 3.358, 4.1, 4.3, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
631 (1992).  Furthermore, the RO has fully complied with the 
Board's December 1997 remand instructions by the scheduling 
of the appellant's February 1998 VA neurological examination 
with a physician who had not previously examined him.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).  Following his 
October 1998 RO hearing, the appellant was offered the 
opportunity for yet another examination, but he declined that 
offer.  All relevant sources of information which may be 
available concerning the present claim has been obtained, and 
the Board accordingly finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).

The appellant contends that his symptomatology of left lower 
extremity pain, muscle atrophy, numbness, and weakness, as 
well as his claimed left foot drop, warrants a disability 
evaluation in excess of the currently assigned 40 percent 
rating.  He also contends that his VA compensable 
disabilities render him unemployable so as to warrant 
granting of a TDIU.

In the latter part of 1968, the appellant sustained a work- 
related back injury which resulted in herniated 
intervertebral discs at L4-5 and L5-S1 bilaterally.  In 1969, 
he underwent a bilateral subtotal hemilaminectomy at L5- S1 
and a total hemilaminectomy at L4- L5 at a VA medical 
facility.  During surgery, a knife blade was broken between 
the vertebra of L5 and S1, and attempts at recovery of the 
blade were unsuccessful.  Following surgery, he initially 
exhibited some neurological deficits, particularly of the 
left extensor hallucis longus and quadriceps, and his left 
foot tended to invert with moderate pressure laterally.  An 
S1 sensory defect was also noted.  However, much of his 
weaknesses regressed spontaneously.

In the 1980's, the appellant developed degeneration of the 
spine and underwent a series of epidural steroid injections.  
In 1988, he voiced complaint of a little numbness in the left 
foot but subsequent neurological examinations were negative.  
In April 1989, he underwent fusion from L4 to the sacrum due 
to segmental instability.

VA neurological examination, dated in March 1992, was 
significant for evidence of L5 and S1 nerve root damage with 
weakness in dorsiflexion at the left foot, absent ankle jerk, 
and loss of sensation in an L5 and S1 distribution down the 
left leg and onto the lateral portion of the left foot.  It 
was noted that the appellant demonstrated a partial foot drop 
on his left side when he walked.  Left calf muscle atrophy 
was also noted.  X- ray examination revealed that the 
retained knife blade appeared to be centrally located in the 
canal at the L5- S1 level.  It was the examiner's opinion 
that, although some of his nerve damage was due to his 
herniated disc, the retention of the metal knife blade in the 
lower lumbar canal caused additional disability due to the 
creation of more scar tissue than normally would be expected.

By means of a rating decision dated in April 1992, the RO 
granted disability compensation for L5- S1 nerve root damage 
with neurological deficits of the left lower extremity as 
directly attributable to VA hospital treatment.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).  The appellant 
was assigned a 40 percent disability evaluation under 
Diagnostic Code 8520 for "moderately severe sciatic nerve 
symptoms of a partial foot drop and some atrophy of the 
muscles below the knee."

VA outpatient treatment records reveal treatment for 
recurrent flare- ups of back pain beginning in July 1992.  In 
December 1993, the appellant complained of recent onset of 
left leg and hip pain with weakness and partial loss of 
sensation in the left foot.  Electromyography (EMG) findings, 
dated in February 1994, showed that left peroneal and 
posterior tibial motor nerves were intact.  However, chronic 
denervation changes were seen in the left tibialis anterior, 
left tibialis posterior and gastrocnemius muscles.  
Differential diagnoses included left L5 and S1 
radiculopathies lumbosacral plexus versus sciatic nerve 
lesion.

On two VA neurological examinations by the same examiner, 
dated in June and July 1994, the appellant complained of 
pain, numbness and weakness of the left lower extremity.  
Physical examination revealed atrophy in the left leg below 
the knee.  He had decreased sensation to pinprick down the 
lateral aspect of the left leg in an L5- S1 nerve root 
distribution.  He also had weakness in both plantar flexion 
and dorsiflexion.  Separate findings of "a complete foot 
drop" and an "almost a complete foot drop" were noted.  
Ankle jerk was absent on the left side.  He had good flexion 
and extension of the knees, and good flexion of the hips, 
bilaterally.  VA outpatient records, dated from 1994 to 1997, 
reveal diagnoses of degenerative joint disease and 
degenerative disc disease of the lumbosacral spine with 
occasional treatments for complaint of lower back pain.

In April 1995, the appellant reported that he had completed 
one year of college; had training in aviation maintenance and 
electronics; had occupational experience as a cashier, 
electronics technician, laborer and oil field survey 
technician; and that he last worked on a full time basis in 
1989.

During his appearance before the undersigned, dated in May 
1997, the appellant testified to a permanent left leg limp 
with foot drag which caused his shoes to wear out quickly.  
He could move his foot a little bit while sitting, but he 
couldn't move his foot while standing on it.  He could not 
heel or toe walk on the left foot.  Prolonged periods of 
walking did not bother him, although he probably couldn't 
stand in one place for a long period of time.  He complained 
of 4 to 6 periods of intermittent episodes of back pain per 
year which sometimes caused him to be bedridden for extended 
periods of time.  He stated that he could walk, but not jog.  
He had left leg numbness, but no pain.  He self- owned a 
health food store.  His treatment regimen included heating 
pad, jacuzzi treatments, muscle relaxers, and analgesics.

In February 1998, the appellant was afforded a VA 
neurological examination by a physician who had never 
examined him.  At that time, the appellant continued to 
complain of left leg weakness and numbness.  He also reported 
that he was performing well in his temporary machine shop 
job, and that his employer was unaware of his left leg 
difficulties.  On physical examination, he walked to the 
examination room limping on the left leg, but he was later 
observed with no gait abnormality.  The examiner observed 
that he definitely did not have a foot drop on the left side 
when he walked.  No asymmetry between the left and right 
calves was evident, although he did appear to have some 
atrophy of the left extensor digitorum brevis muscle.  He 
could stand on his heels and toes.  There was mild weakness 
of dorsiflexion of the left foot with strength of the left 
anterior tibial compartment muscles being approximately 80% 
normal.  He had very mild weakness of plantar flexion of the 
left foot with left gastrocnemius strength being 
approximately 90% normal.  Otherwise, strength and muscle 
tone in the lower extremities were within normal limits.  
Pinprick sensation was decreased along the lateral aspect of 
the left foot in a S1 dermatomal distribution, and it was 
possibly minimally decreased over the left great toe in a L5 
distribution.  Otherwise, pain, touch and proprioception were 
intact in the lower extremities.  Patellar reflexes were 2+ 
and symmetrical.  Achilles tendon jerks were absent 
bilaterally.  Plantar flexor responses were bilateral.  
Impression was of left L5 radiculopathy with approximately 
80% normal strength of dorsiflexion of the left foot and 
minimal sensory loss, and left S1 radiculopathy with 
approximately 90% normal strength of plantar flexion of the 
left foot and moderate sensory loss.

During his appearance before the RO in October 1998, the 
appellant voiced his disagreement with findings contained in 
his 1998 VA neurological examination report.  Specifically, 
he stated that he walked with a limp and that he 
intermittently required the use of a cane.  He could walk 
only short distances and he could hardly squat down on his 
left leg.  He could not run, lift heavy weights, or move his 
left foot up or down when standing.  He had recently been 
treated for a left knee injury.  He further reported 
intermittent pain exacerbations which occurred once a month 
on average, although he could go for 2 to 3 months without 
any pain at all.  He currently was employed in a part-time 
counter position at an automobile parts store.  He also 
indicated that he was good with his hands, and that he knew 
how to operate a computer.  However, he was having difficulty 
in finding a job that was not physically demanding.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a sciatic nerve injury is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's sciatic 
nerve disability as 40 percent disabling under Diagnostic 
Code 8520 which contemplates incomplete paralysis of the 
sciatic nerve with moderately severe symptomatology.  A 60 
percent rating is warranted for incomplete paralysis of the 
sciatic nerve with marked muscular atrophy and severe 
symptomatology.  An 80 percent rating requires complete 
paralysis of the sciatic nerve manifested by foot drop and 
dangling, no possible active movement of muscles below the 
knee and knee flexion weakened or (vary rarely) lost.

After careful review of the evidence of record, to include 
the appellant's testimony and neurological examinations of 
record, the Board finds, by a preponderance of the evidence, 
that an increased rating is not warranted.  The evidence of 
record shows L5- S1 radiculopathy with some loss of left foot 
dorsiflexion and plantar flexion, and mild to moderate 
sensory changes in the left lower extremity.  He has some, 
but not marked, muscular atrophy below the left knee.  Apart 
from the noted mild weakness involving the left foot and 
calf, muscle strength and tone in the lower extremity were 
normal.  Current examination findings reveal no evidence of 
foot drop, although the Board is cognizant of previous 
examination findings which reported "partial," "almost 
complete" and "complete" foot drop.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994) (most recent examinations 
findings are more probative of his current level of 
disability).  He has testified to intermittent exacerbations 
of left leg pain, numbness and weakness with otherwise pain- 
free periods of time.  As such, the Board finds that the 
appellant's incomplete sciatic nerve impairment results in no 
more than moderately severe symptomatology and, thus, a 
disability evaluation in excess of 40 percent is not 
warranted.

As stated above, the appellant also claims that his VA 
compensable disabilities render him unemployable so as to 
warrant granting of a TDIU.  In circumstances where a 
claimant claims unemployability and he/she is less than 
totally disabled under the schedular criteria, TDIU may be 
granted where it is found that service connected disorder(s) 
prevent him/her from securing and maintaining substantially 
gainful employment, provided that: if there is only one such 
disability, this disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1998).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(1998).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (1998).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(1998).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet.App. 524, 529 
(1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 
38 C.F.R. § 4.19 (1998).  See also Van Hoose v. Brown, 4 
Vet.App. 361, 363 (1993) (the sole question of whether a 
claimant is employable depends upon his/her capability of 
performing the physical and mental acts required by 
employment, and not whether the claimant can find 
employment).

As stated above, the appellant's L5- S1 nerve root damage 
with neurological deficits of the lower extremity, suffered 
as a result of VA surgical treatment, is rated as 40 percent 
disabling.  Under VA law and regulations, compensation for 
such injury is awarded in the same manner as if the 
additional disability or death were service connected.  See 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a) (1998).  
The appellant is also service connected for a scar on the 
right hand that has been assigned a non- compensable 
disability evaluation since 1967.  His combined rating of 40 
percent fails to meet the percentage requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service 
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  In this respect, 
the Board does not dispute the fact that he is incapable of 
performing physically strenuous work, although the extent to 
which his non- service connected disability of status post 
hemilaminectomies at L5- S1 and L4- L5, with subsequent 
fusion from L4 to the sacrum, produces this physical 
incapacitation is unclear.  Nonetheless, for the purpose of 
establishing entitlement to TDIU, inquiry must be confined to 
the service connected disabilities.

Review of the appellant's education and vocational history 
reveals that is qualified to perform relatively sedentary 
work.  That is, he has one year of college, recent training 
in electronics, has run his own health food store, and he is 
currently employed on a part- time basis as a counter person 
in an automotive parts store.  According to his recent 
testimony before the RO, he also has good computer skills, 
but has had difficulty in finding a job.  As such, the 
evidence clearly shows that he is qualified by virtue of his 
education, training and work experience to perform relatively 
sedentary work.  The service connected disabilities, 
manifested as they are principally by pain, some weakness and 
loss of sensation in the left lower extremity, do not 
preclude such work.  Therefore, the Board finds, by a 
preponderance of the evidence, that the appellant is not 
precluded from substantially gainful employment by reason of 
his service connected disabilities alone.

The Board further finds that the evidence does not show that 
the appellant's service connected disabilities present such 
an exceptional or unusual disability picture so as to render 
impracticable application of the regular schedular criteria.  
38 C.F.R. §§ 3.321, 4.16(b) (1998).  In this respect, the 
evidentiary record does not reflect any recent 
hospitalizations.  Additionally, his 40 percent combined 
schedular rating for his L5- S1 nerve root damage with 
neurological deficits of the lower extremity, in and of 
itself, is a recognition that his disability makes it 
difficult to obtain and keep employment.  See Van Hoose, 5 
Vet.App. at 363.  See also 38 C.F.R. § 4.1 (1998).  The Board 
discerns no factors of record which places the appellant's 
claim outside the norm contemplated by the schedular 
criteria.

In summary, the Board finds that the appellant's service 
connected disabilities are not of such severity so as to 
preclude him from securing or following a substantially 
gainful occupation consistent with his educational 
background, which includes training in airframe and 
powerplant technology, and his significant technical, retail 
and computer skills.  Additionally, his disability picture 
does not present such an exceptional or unusual case so as to 
render impracticable the application of the regular schedular 
standards.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for L5- S1 nerve root damage with 
neurological deficits of the lower extremity is denied.

Entitlement to a TDIU is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

